EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Paul Baszner on 07/29/22 and 08/01/22.
The application has been amended as follows: 
In The Claims
	Claim 2, line 3-5, “a switching circuit configured to output the intermediate signal based on the input signal and the at least one of the phase of the clock signal or the phase of the inverted clock signal;” has been changed to --the tri-state inverter;--.
	Claim 2, line 7, “the switching circuit” has been changed to --the tri-state inverter--.
Claim 3, line 3-4, “the switching circuit.” Has been changed to --the tri-state inverter.--.
	Claim 4 has been canceled.
	Claims 7-10 have been canceled.
Claim 12, lines 3-5, “a master switching circuit configured to output the master intermediate signal based on the master input signal and the at least one of the phase of the clock signal or the phase of the inverted clock signal;” has been changed to --the tri-state inverter;--.
Claim 12, line 7, “the master switching circuit” has been changed to --the tri-state inverter--.
Claim 13, line 4-5, “the master switching circuit” has been changed to --the tri-state inverter--.
Claim 14 has been canceled.
Claim 19, line 3, “a driving voltage” has been changed to --the driving voltage--.

Reasons For The Above Changes
The above changes in claims 2-4, 12-14 and 19 are necessary to correct the indefinite problems in the claims.  The cancelation of claims 7-10 are necessary because this application is in condition for allowance except for the presence of claims 7-10 directed to species non-elected with traverse.  

REASONS FOR ALLOWANCE
Claims 1-3, 5-6, 11-13, and 15-20 are allowed.
Claim 1, as amended, is allowed because applicant’s arguments are found persuasive that the prior art of record fails to disclose or suggest a flip-flop comprising “an input switching circuit including a tri-state inverter, the input switching circuit configured to ... output an intermediate signal using the tri-state inverter based on an input signal and at least one of a phase of a clock signal or a phase of an inverted clock signal ... and the clock signal and the inverted clock signal being input to the tri-state inverter, and block application of a driving voltage to at least one circuit element of the tri-state inverter in response to receiving a reset signal representing a reset operation of the flip-flop ... wherein the flip-flop is configured to reset the output signal to logic low in response to the reset signal independently of the input signal” as recited in the claim.
Claims 2-3 and 5-6 are allowed because they depend on claim 1.
Claim 11, as amended, is allowed for the similar reasons as in claim 1 above because claim 11 has been amended to recite similar features as in claim 1 above.
Claims 12-13 and 15-20 are allowed because they depend on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842